Title: To Alexander Hamilton from William Short, 23 December 1791
From: Short, William
To: Hamilton, Alexander



Duplicate to go by the way of the Texel. 1st & 3d. sent by way of England
Amsterdam Dec 23d 91
Sir

I had the honor of writing to you from hence on the 15th. inst. & of informing you of the posture of the American business here at that time. I am now happy in being able to announce to you the conclusion of a loan here for the U.S. at 4. p. cent interest. The reimbursements are to begin at the end of ten years & to be made in equal parts during the five succeeding. It has been found absolutely necessary to abandon the clause for re-imbursement at the will of the U.S. the lenders having lately become much dissatisfied with it, since the fall of interest in the other loans. In future however it will be found practicable for the U.S. to reserve this right after a given number of years. The sum of the loan is three millions of florins. The Undertakers have insisted on eight months, instead of five as allowed in the last loan. Although it will probably be furnished before the term, yet it will certainly not be done as expeditiously as the last, the market being at present excessively charged with loans. The charges will be between 5–6 p. cent, that point however is not finally settled, the bankers insisting now with some earnestness on 6. p. cent, notwithstanding in their first letter they stated them at less. I shall settle with them the terms at which this loan may be considered as at your disposal, so that you may regulate your draughts for such parts as you may chuse to call for. No reservation having been made by you I shall continue to have it applied towards the French payments until I hear from you, in proportion as it is recieved.
The departure of the English post by which this letter will be sent precludes me from saying anything further to you at present. In my next I will inform you of the steps which have preceded this loan, & which have convinced me that that at Antwerp has not had an unfavorable influence as the bankers here pretended.
I inclose you the second copy of the Antwerp contract mentioned in my last. Immediately after signing the bonds for the new loan which will be in five or six days unless delayed in the press, I shall return to Paris. I beg you to be persuaded of the sentiments with which I have the honor to be Sir, your most obedient servant

W Short
The Honble. Alexander Hamilton Secretary of the Treasury Philadelphia

